Citation Nr: 0815528	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  06-35 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for coronary artery 
disease (CAD), status-post myocardial infarction and coronary 
artery bypass surgery.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as secondary to 
service-connected diabetes mellitus. 

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as secondary to 
service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In July 2007, the veteran appeared at a Board 
hearing at the RO before the undersigned.  A transcript of 
the hearing has been added to the record.


FINDINGS OF FACT

1.  At his July 2007 hearing, prior to promulgation of a 
decision in the appeal, the veteran requested to withdraw the 
claim for service connection for hypertension.

2.  At his July 2007 hearing, prior to promulgation of a 
decision in the appeal, the veteran requested to withdraw the 
claim for service connection for CAD, status-post myocardial 
infarction and coronary artery bypass surgery.

3.  The veteran's peripheral neuropathy of the right lower 
extremity is caused by   service-connected diabetes mellitus.

4.  The veteran's peripheral neuropathy of the left lower 
extremity is caused by   service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met for the claim for service 
connection for hypertension.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met for the claim for service 
connection for CAD, status-post myocardial infarction and 
coronary artery bypass surgery.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

3.  Peripheral neuropathy of the right lower extremity is 
proximately due to service- connected diabetes mellitus.  38 
C.F.R. § 3.310 (2007).

4.  Peripheral neuropathy of the left lower extremity is 
proximately due to service- connected diabetes mellitus.  38 
C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case, 
it is the Board's conclusion that the VCAA does not preclude 
the Board from adjudicating the veteran's claims.  This is so 
because the Board is taking action favorable to the veteran 
on the issues in appellate status, and a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Withdrawal of Claims for Service Connection for Hypertension 
and CAD 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision or on the record at a hearing.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.  

At his July 2007 hearing, the veteran withdrew his claims for 
service connection for hypertension and service connection 
for CAD (status-post myocardial infarction and coronary 
artery bypass surgery); hence, there remain no allegations of 
errors of fact or law for appellate consideration of these 
issues.  Accordingly, the Board does not have jurisdiction to 
review these claims, and they are dismissed.

Service Connection for Peripheral Neuropathy of Lower 
Extremities

The veteran essentially contends that he has peripheral 
neuropathy of both lower extremities secondary to his 
service-connected diabetes mellitus.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show: (1) that a current disability exists; and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).   
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the veteran)

In this case, the record demonstrates that the veteran has 
diagnosed peripheral neuropathy of the left and right lower 
extremities.  The veteran is also service connected for type 
II diabetes mellitus.  The issue is, therefore, whether the 
veteran's peripheral neuropathy of the left and right lower 
extremities was either caused or aggravated by his service-
connected diabetes mellitus.  VA Treatment records dated in 
June 2006 and March 2007 noted impressions of "diabetic 
neuropathy," which constitutes competent medical evidence of 
the peripheral neuropathy of the lower extremities to the 
veteran's service-connected diabetes mellitus.  Accordingly, 
the Board finds that the veteran's peripheral neuropathy of 
both lower extremities is caused by his service-connected 
diabetes mellitus.  38 C.F.R. § 3.310. 

Based on the evidence cited above and giving the veteran the 
benefit of the doubt, the Board finds that the veteran's 
peripheral neuropathy of the left and right lower extremities 
is caused by his service-connected diabetes mellitus.  
Therefore, the criteria for service connection for peripheral 
neuropathy of the left and right lower extremities as 
secondary to service-connected diabetes mellitus have been 
met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

The appeal as to service connection for hypertension is 
dismissed.

The appeal as to service connection for CAD, status-post 
myocardial infarction and coronary artery bypass surgery, is 
dismissed.

Service connection for peripheral neuropathy of the right 
lower extremity as secondary to service-connected diabetes 
mellitus is allowed, subject to the regulations governing the 
award of monetary benefits.

Service connection for peripheral neuropathy of the left 
lower extremity as secondary to service-connected diabetes 
mellitus is allowed, subject to the regulations governing the 
award of monetary benefits.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


